This matter having come before the Court on defendant's motion for leave to appeal from the Appellate Division's decision, State v. Shaquan Hyppolite, No. A-742-17 (App. Div. November 14, 2017); and
The Court having reviewed the parties' submissions and for good cause shown; it is
ORDERED that the motion for leave to appeal is granted. The appeal shall be accelerated and calendared for oral argument on a peremptory date to be scheduled by the Clerk's Office.
Should any entity wish to file a motion to participate as amicus curiae, the motion and any proposed brief must be served and filed on or before April 11, 2018. The State and defendant may file answers to any such amicus motion, together with proposed response briefs to the amicus briefs, on or before May 11, 2018. No further submissions shall be accepted unless requested by the Court.